Name: Council Regulation (EEC) No 1766/78 of 25 July 1978 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  marketing;  agri-foodstuffs;  agricultural structures and production;  trade policy
 Date Published: nan

 No L 204/ 12 Official Journal of the European Communities 28 . 7 . 78 COUNCIL REGULATION (EEC) No 1766/78 of 25 July 1978 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1035/72 is hereby amended as follows : 1 . In the first subparagraph of Article 21 ( 1 ) (c), the words 'during the 1977/78 , 1978/79 and 1979/80 marketing years' shall be deleted . 2 . In each of the second subparagraphs of Article 21 ( 1 ) and (3), the words 'until the end of the 1979/80 marketing year' shall be deleted . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( ! ), Whereas Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regula ­ tion (EEC) No 1 1 54/78 (3), provides that certain catego ­ ries of blood oranges withdrawn from the market may be sold to the processing industry, during the 1977/78 , 1978/79 and 1979/80 marketing years ; Whereas the situation which led to the adoption of these measures may persist beyond the abovemen ­ tioned period ; whereas the said measures should there ­ fore be extended, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1978 . For the Council The President J. ERTL (') Opinion delivered on 7 July 1978 (not yet published in the Official Journal). (2) OJ No L 118 , 20 . 5 . 1972, p. 1 . (3) OJ No L 144, 31 . 5 . 1978 , p. 5.